Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Jonah Meer, Chief Executive Officer and Chief Financial Officer(Principal Executive Officer and Principal Financial and AccountingOfficer) of BioLabMart Inc. (the "Company"), certifies,pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350) that, to his knowledge, the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2017 (the ”Report”): (1)fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the inftormation contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/Jonah Meer Jonah Meer Chief Executive Officer and Chief Financial Officer (Principal Executive Officer and Principal Financial and Accounting Officer) Date: May 15, 2017
